USDC IN/ND case 2:12-cr-00026-TLS-JEM document 68 filed 09/15/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

    UNITED STATES

        v.                                          CAUSE NO.: 2:12-CR-26-TLS-JEM

    BEAVER BERNARD RUSSELL

                                     OPINION AND ORDER

        This matter is before the Court on Defendant Beaver Bernard Russell’s pro se Motion to

Request Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c) [ECF No. 56]. In his motion,

Defendant Russell requests a reduction of his sentence pursuant to 18 U.S.C. § 3582(c) and

United States Sentencing Guideline § 1B1.10, seeking a two-level reduction of his offense level

based upon the retroactive application of Amendment 782 to the Sentencing Guidelines.

        Courts have limited authority to modify a term of imprisonment once it is imposed. See

18 U.S.C. § 3582(c); United States v. Stevenson, 749 F.3d 667, 669 (7th Cir. 2014) (“A term of

imprisonment is a final judgment that can only be modified in limited circumstances.”). Title 18

U.S.C. § 3582(c)(2) permits a defendant who was sentenced to a term of imprisonment “based

on” a Guidelines sentencing “range that has subsequently been lowered” by retroactive

amendment to move for a sentence reduction.

        Defendant Russell was convicted of violating 18 U.S.C. § 2113(a)—bank robbery—and

was sentenced to 140 months of imprisonment on July 29, 2014.1 In this motion, Defendant


1
  The Court notes that the caption to Defendant’s motion contains the cause number 2:12-CR-10 and that
the motion represents that Defendant was sentenced to a term of imprisonment of 125 months. On
February 9, 2012, Defendant was sentenced to a term of imprisonment of 125 months on two counts of
bank robbery in the United States District Court for the Eastern District of Kentucky in cause number
2:12-CR-10. See PSR ¶ 71. The sentence in the instant case was ordered to run concurrently with that
sentence in 2:12-CR-10. See Judgment 2, ECF No. 49.
                                                      1
USDC IN/ND case 2:12-cr-00026-TLS-JEM document 68 filed 09/15/20 page 2 of 3


Russell seeks a reduction based on Amendment 782, which applies retroactively. See U.S.

Sentencing Guidelines Manual § 1B1.10(d). Amendment 782 changed the threshold amounts in

the drug quantity tables at U.S.S.G. § 2D1.1 and § 2D1.11, so that most drug quantities will have

a base offense level that is two levels lower than before the amendment. See U.S. Sentencing

Guidelines Manual app. C, amend. 782. Because Defendant Russell’s conviction involved solely

bank robbery, his Guideline range was determined by U.S.S.G. § 2B3.1, not by the drug quantity

table. Thus, Amendment 782 is not applicable to Defendant Russell’s sentence in this case.

       The Court recognizes that U.S.S.G. § 2B3.1 was amended by Amendment 791 and by

Amendment 805 after the date of Defendant Russell’s sentencing. See U.S. Sentencing

Guidelines Manual app. C, amends. 791 (effective Nov. 1, 2015), 805 (effective Nov. 1, 2018).

First, neither amendment provides a basis for retroactive application under § 3582(c)(2). See

U.S. Sentencing Guidelines Manual § 1B1.10(d) (listing neither Amendment 791 nor

Amendment 805 as a covered amendment). Moreover, neither amendment would affect the

calculation of Defendant Russell’s sentence in this case. Amendment 791 amended, among other

things, the monetary tables in U.S.S.G. § 2B3.1(b)(7) to adjust the loss amounts to account for

inflation. See U.S. Sentencing Guidelines Manual app. C, amend. 791. The loss table in U.S.S.G.

§ 2B3.1(b)(7) was not used in the calculation of Defendant Russell’s offense level. See PSR ¶¶ 9,

11, 13, 19–48 (listing the losses from the bank robberies in the amounts of $3,050 and $4,520,

and $2,079 and not including any increase in offense level based on the loss table); see also U.S.

Sentencing Guidelines Manual § 2B3.1(b)(7) (2013) (requiring the loss exceed $10,000 to trigger

an increase in level under the loss table). Amendment 805 amended Application Note 1 to

U.S.S.G. § 1B1.1 by redesignating paragraphs (D) through (L) as paragraphs (E) through (M),

respectively. See U.S. Sentencing Guidelines Manual app. C, amend. 805. Because the
                                                2
USDC IN/ND case 2:12-cr-00026-TLS-JEM document 68 filed 09/15/20 page 3 of 3


Application Note to U.S.S.G. § 2B3.1 cross-references one of the redesignated paragraphs from

U.S.S.G. § 1B1.1, Amendment 805 included a corresponding amendment to Application Note 2

to U.S.S.G. § 2B3.1 by striking “Application Note 1(D)(ii) of § 1B1.1” and inserting

“Application Note 1(E)(ii) of § 1B1.1.” See U.S. Sentencing Guidelines Manual app. C, amend.

805.

       Because no new Guideline calculations are applicable to Defendant Russell’s sentence,

much less one that has been subsequently lowered by a retroactive amendment, Defendant

Russell is not eligible for relief under § 3582(c)(2).

                                          CONCLUSION

       For the reasons stated above, Defendant’s Motion to Request Reduction of Sentence

Pursuant to 18 U.S.C. § 3582(c) [ECF No. 56] is DENIED. Defendant’s Motion for

Consideration of Compassionate Release or Reduction in Sentence Pursuant to U.S.C.

§ 3582(c)(1)(A) [ECF No. 59] REMAINS PENDING and will be ruled on separately by the

Court once the motion is fully briefed.

       SO ORDERED on September 15, 2020.

                                                          s/ Theresa L. Springmann
                                                         JUDGE THERESA L. SPRINGMANN
                                                         UNITED STATES DISTRICT COURT




                                                  3
